                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    James C. Feldman (Bar No. 1702003)
                                                                    james.feldman@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500

                                                                    Attorneys for Hilcorp Alaska, LLC
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                             UNITED STATES DISTRICT COURT
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                              FOR THE DISTRICT OF ALASKA
STOEL RIVES LLP




                                                                     COOK INLETKEEPER and CENTER                      No.: 3:19-cv-00238-SLG
                                                                     FOR BIOLOGICAL DIVERSITY,

                                                                                                    Plaintiffs,

                                                                           v.

                                                                     WILBUR ROSS, Secretary of
                                                                     Commerce, et al.,

                                                                                                  Defendants,

                                                                     HILCORP ALASKA, LLC, and
                                                                     STATE OF ALASKA,

                                                                                      Intervenor-Defendants.

                                                                             STIPULATED MOTION FOR REVISED SCHEDULING ORDER

                                                                          The parties—Plaintiffs Cook Inletkeeper and Center for Biological Diversity;

                                                                    Federal Defendants Wilbur Ross and James Balsiger, in their official capacities, and the

                                                                    National Marine Fisheries Service; and Intervenor-Defendants Hilcorp Alaska, LLC and
                                                                    Cook Inletkeeper v. Ross
                                                                    Case No. 3:19-cv-00238-SLG                    1


                                                                            Case 3:19-cv-00238-SLG Document 54 Filed 07/31/20 Page 1 of 7
                                                                    the State of Alaska—hereby jointly submit this motion respectfully requesting that the

                                                                    Court revise the Administrative Appeal Scheduling Order (Dkt. 29), as amended on

                                                                    December 23, 2019 (Dkt. 39) and February 24, 2020 (Dkt. 43). In support of this request

                                                                    the parties state as follows:

                                                                           1.       On June 12, 2020, the Court granted Plaintiffs’ unopposed motion for leave

                                                                    to file a supplemental complaint, and Plaintiffs filed their supplemental complaint on

                                                                    June 15, 2020.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           2.       Intervenor-Defendant Hilcorp Alaska, LLC filed an answer to Plaintiffs’
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    supplemental complaint on June 23, 2020. Federal Defendants filed an answer to
STOEL RIVES LLP




                                                                    Plaintiffs’ supplemental complaint on June 26, 2020. Intervenor-Defendant State of

                                                                    Alaska filed an answer to Plaintiffs’ supplemental complaint on June 29, 2020.

                                                                           3.       On June 30, 2020, the parties filed a joint status report.

                                                                           4.       On July 6, 2020, Federal Defendants lodged the Supplemental

                                                                    Administrative Record.

                                                                           5.       On July 27, 2020, Plaintiffs filed their motion for summary judgment,

                                                                    memorandum in support, and associated documents.

                                                                           6.       Under the Administrative Appeal Scheduling Order, as amended, the

                                                                    remaining deadlines for summary judgment briefing are governed by Local Rule 16.3.

                                                                    Under Local Rule 16.3, the Federal Defendants and Intervenor-Defendants’ summary

                                                                    judgment response briefs are currently due on August 26, 2020, and the Plaintiffs’

                                                                    summary judgment reply brief is due 14 days after the response briefs are filed.
                                                                    Cook Inletkeeper v. Ross
                                                                    Case No. 3:19-cv-00238-SLG                2


                                                                                Case 3:19-cv-00238-SLG Document 54 Filed 07/31/20 Page 2 of 7
                                                                           7.       Through email correspondence occurring between July 24 and July 29,

                                                                    2020, the parties have agreed to (i) a 30-day extension of the Federal Defendants and

                                                                    Intervenor-Defendants’ summary judgment opposition response deadline to September

                                                                    25, 2020 and (ii) a 7-day extension of Plaintiffs’ summary judgment reply brief deadline

                                                                    (i.e., 21 days after the response briefs are filed). These deadlines are necessary to

                                                                    accommodate competing deadlines in other matters for the parties’ counsel and out-of-

                                                                    office commitments by the parties’ counsel and clients.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           8.       Under this stipulated proposal, the case deadlines would be modified as
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    follows:
STOEL RIVES LLP




                                                                           A.       Federal Defendants’ opposition brief due September 25, 2020.

                                                                           B.       Intervenor-Defendants’ (Hilcorp and State of Alaska) opposition briefs due

                                                                                    September 25, 2020.

                                                                           C.       Plaintiffs’ reply brief due October 16, 2020.

                                                                           D.       The provisions of the Administrative Appeal Scheduling Order, as

                                                                                    amended, will apply in all other respects.

                                                                           Accordingly, the parties respectfully request that the Court grant the motion and

                                                                    enter the accompanying proposed revised scheduling order modifying the case deadlines

                                                                    as described above.




                                                                    Cook Inletkeeper v. Ross
                                                                    Case No. 3:19-cv-00238-SLG                     3


                                                                                Case 3:19-cv-00238-SLG Document 54 Filed 07/31/20 Page 3 of 7
                                                                          Dated this 31st day of July, 2020.

                                                                          Respectfully submitted,

                                                                          /s/ James C. Feldman
                                                                          RYAN P. STEEN (AK Bar No. 0912084)
                                                                          JASON T. MORGAN (AK Bar No. 1602010)
                                                                          JAMES C. FELDMAN (AK Bar No. 1702003)
                                                                          Stoel Rives LLP
                                                                          600 University Street, Suite 3600
                                                                          Seattle, WA 98101
                                                                          Ryan.Steen@stoel.com
                                                                          Jason.Morgan@stoel.com
                                                                          James.Feldman@stoel.com
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                          Telephone: 206.624.0900
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                          Fax: 206.386.7500

                                                                          Attorneys for Intervenor-Defendant
STOEL RIVES LLP




                                                                          Hilcorp Alaska, LLC


                                                                          JEAN E. WILLIAMS
                                                                          Deputy Assistant Attorney General
                                                                          U.S. Department of Justice
                                                                          Environment and Natural Resources Division

                                                                          EDWARD C. THOMAS
                                                                          Trial Attorney, Natural Resources Section
                                                                          United States Department of Justice
                                                                          Post Office Box 7611
                                                                          Washington, D.C. 20044-7611
                                                                          Edward.C.Thomas@usdoj.gov
                                                                          Tel: (202) 305-0239
                                                                          Fax: (202) 305-0506

                                                                          /s/ John H. Martin (with permission)
                                                                          JOHN H. MARTIN (Colo. Bar 32667)
                                                                          Wildlife & Marine Resources Section
                                                                          999 18th St., South Terrace Suite 370
                                                                          Denver, CO 80202
                                                                          john.h.martin@usdoj.gov
                                                                    Cook Inletkeeper v. Ross
                                                                    Case No. 3:19-cv-00238-SLG                 4


                                                                            Case 3:19-cv-00238-SLG Document 54 Filed 07/31/20 Page 4 of 7
                                                                          Tel: (303) 844-1383
                                                                          Fax: (303) 844-1350

                                                                          Of Counsel:
                                                                          JOHN FONSTAD
                                                                          Assistant U.S. Attorney
                                                                          United States Attorney’s Office – District of Alaska
                                                                          Federal Building & U.S. Courthouse
                                                                          222 West Seventh Avenue, #9, Room 253
                                                                          Anchorage, Alaska 99513-7567
                                                                          Phone: (907) 271-5071
                                                                          Fax: (907) 271-2344
                                                                          Email: John.Fonstad@usdoj.gov
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                          Attorneys for Federal Defendants
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                          /s/ Julie Teel Simmonds (with permission)
STOEL RIVES LLP




                                                                          KASSIA SIEGEL (AK Bar # 0106044)
                                                                          JULIE TEEL SIMMONDS (Pro Hac Vice)
                                                                          KRISTEN MONSELL (Pro Hac Vice)
                                                                          Center for Biological Diversity
                                                                          1212 Broadway, Suite 800
                                                                          Oakland, CA 94612
                                                                          ksiegel@biologicaldiversity.org
                                                                          jteelsimmonds@biologicaldiversity.org
                                                                          kmonsell@biologicaldiversity.org
                                                                          Tel: (510) 844-7100
                                                                          Fax: (510) 844-7150

                                                                          Attorneys for Plaintiffs Cook Inletkeeper and
                                                                          Center for Biological Diversity

                                                                          KEVIN G. CLARKSON
                                                                          ATTORNEY GENERAL

                                                                          /s/ Cheryl Brooking (with permission)
                                                                          Cheryl Rawls Brooking (Alaska Bar No. 9211069)
                                                                          Senior Assistant Attorney General
                                                                          Department of Law
                                                                          1031 West Fourth Avenue, Suite 200
                                                                    Cook Inletkeeper v. Ross
                                                                    Case No. 3:19-cv-00238-SLG                5


                                                                            Case 3:19-cv-00238-SLG Document 54 Filed 07/31/20 Page 5 of 7
                                                                         Anchorage, AK 99501
                                                                         Telephone: 907-269-5232
                                                                         Facsimile: 907-276-3697
                                                                         Email: cheryl.brooking@alaska.gov

                                                                         Attorney for Intervenor-Defendant the State of Alaska
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                    Cook Inletkeeper v. Ross
                                                                    Case No. 3:19-cv-00238-SLG               6


                                                                           Case 3:19-cv-00238-SLG Document 54 Filed 07/31/20 Page 6 of 7
                                                                                                CERTIFICATE OF SERVICE

                                                                          I hereby certify that I have caused the foregoing to be served upon counsel of

                                                                    record through the Court’s electronic service system.



                                                                    Dated: July 31, 2020

                                                                                                             /s/ James C. Feldman
                                                                                                             James C. Feldman
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                    Cook Inletkeeper v. Ross
                                                                    No. 3:19-cv-00238-SLG


                                                                            Case 3:19-cv-00238-SLG Document 54 Filed 07/31/20 Page 7 of 7
